

Exhibit 10.5


THIS CONSULTING SERVICES AGREEMENT (this “Agreement”), is effective as of July
28th , 2005 between Mark Theriot (Consultant) residing at , 2170 E Northern Ave.
Kingman, AZ 86401, and Material Technologies, Inc., Inc. (the “Company”) having
an office at 11661 San Vicente Blvd, Suite 707 Los Angeles, Ca 90049, and has
been entered into with reference to the following facts:

1. Services. (a)  Subject to the terms and conditions of this Agreement, the
Company hereby engages the Consultant, and Consultant hereby accepts the
engagement, to approach major and minor airframe repair stations and introduce
the NDT equipment technology to new potential clients. This engagement is not
exclusive; the Company may engage other Consultants to perform any or more
Services and the Consultant may provide any Service to other claims.

2. Compensation and Expenses.  Company shall provide Consultant with 250,000
shares of Material Technologies S-8 Stock, Symbol (MTNA)

3. Employee Benefit Plans. Because Consultant is a Consultant to and not an
employee of the Company, Consultant shall not be entitled to participate in
receive any of the benefits that the Company provides to its employees at any
time during or after the effective date of this Agreement.

4. Successors and Assigns. This Agreement is binding upon and inures to the
benefit of the Company and its affiliates, successors and assigns and is binding
upon and inures to the benefit of Consultant and his successors and assigns;
provided that in no event shall Consultant's obligations to perform the Services
be delegated or transferred by Consultant without the prior written consent of
the Company.

5. Term. This Agreement shall commence on the date hereof and, unless otherwise
provided herein, the duration of this Agreement shall be 12 Months and may be
extended as agreed to by Company and Consultant

6. Termination.  The Company may terminate this Agreement for any reason at the
expiration of three months, and thereafter upon ten (10) days written notice.
Upon such termination the consultant shall return the shares on a pro-rata
basis.

7. Independent Contractor Relationship. Consultant and the Company are
independent contractors and nothing contained in this Agreement shall be
construed to place them in the relationship of partners, principal and agent,
employer/employee or joint ventures. Neither party shall have the power or right
to bind or obligate the other party, nor shall it hold itself out as having such
authority.

8. Confidentiality.  Consultant acknowledges that as a consequence of its
relationship with the Company, it may be given access to confidential
information which may include the following types of information; financial
statements and related financial information with respect to the Company and its
subsidiaries (the “Confidential Financial Information”), trade secrets,
products, product development, product packaging, future marketing materials,
business plans, certain methods of operations, procedures, improvements,
systems, customer lists, supplier lists and specifications, and other private
and confidential materials concerning the Company’s business (collectively,
“Confidential Information”).





--------------------------------------------------------------------------------





Consultant covenants and agrees to hold such Confidential Information strictly
confidential and shall not  divulge the Confidential Information to any
potential purchaser of the Company Shares.  Further, Consultant shall refrain
from allowing such information to be used in any way for its own private or
commercial purposes.  Consultant further agrees that upon termination or
expiration of this Agreement, it will return all Confidential Information and
copies thereof to the Company and will destroy all notes, reports and other
material prepared by or for it containing Confidential Information.  Consultant
understands and agrees that the Company might be irreparably harmed by violation
of this Agreement and that monetary damages may be inadequate to compensate the
Company.  Accordingly, the Consultant agrees that, in addition to any other
remedies available to it at law or in equity, the Company shall be entitled to
injunctive relief to enforce the terms of this Agreement.

Notwithstanding the foregoing, nothing herein shall be construed as prohibiting
Consultant from disclosing any Confidential Information (a) which at the time of
disclosure, Consultant can demonstrate either was in the public domain and
generally available to the public or thereafter becomes a part of the public
domain and is generally available to the public by publication or otherwise
through no act of the Consultant; (b) which Consultant can establish was
independently developed by a third party who developed it without the use of the
Confidential Information and who did not acquire it directly or indirectly from
Consultant under an obligation of confidence; (c) which Consultant can show was
received by it after the termination of this Agreement from a third party who
did not acquire it directly or indirectly from the Company under an obligation
of confidence; or (d) to the extent that the Consultant can reasonably
demonstrate such disclosure is required by law or in any legal proceeding,
governmental investigation, or other similar proceeding.

Furthermore, Consultant understands and agrees that the information to be
released to any outside party will only include information readily available
through the Company’s news releases and/or website and no other information. Any
other information will have to be approved by the Company in written prior to
its issuance.

9. Hold Harmless. Each party shall conduct themselves at all times in accordance
with the highest standards of professional conduct and responsibility and each
hereby indemnifies and saves harmless the other from each and every and all
losses, claims, demands, obligations, liabilities, indebtedness and causes of
action of every kind, type, nature or description whatsoever, whether known or
unknown, as if expressly set forth and described herein, which either party may
incur, suffer, become liable for, or which may be asserted or claimed against
the other party as a result of the acts, errors or omissions of the other party.

10. Notice. For the purpose of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given (i) when delivered, if personally delivered, (ii) when sent
by facsimile transmission, when receipt therefore has been duly received, or
(iii) when mailed by United States registered mail, return receipt requested,
postage prepaid, or by recognized overnight courier, addressed set forth in the
preamble to this Agreement or to such other address as any party may have
furnished to the other in any writing in accordance herewith, except that
notices of change of address shall be effective only upon receipt.





--------------------------------------------------------------------------------





11. Miscellaneous. No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by authorized officers of each party. No waiver by either party hereto of
or compliance with, any condition or provision of this Agreement to be performed
by such other party shall be deemed a waiver of similar or dissimilar provisions
or conditions at the same or at any prior or subsequent time. Either party
hereof has made no agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter that are not set forth expressly in
this Agreement. The internal laws of the State of Nevada shall govern the
validity, interpretation, construction and performance of this Agreement. Any
controversy arising under or in relation to this Agreement shall be settled by
binding arbitration in Las Vegas Nevada in accordance with the laws of the State
of Nevada and the rules of the American Arbitration Association.  .

12. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

13. Severability. If in any jurisdiction, any provision of this Agreement or its
application to any party or circumstance is restricted, prohibited or
unenforceable, such provision shall, as to such jurisdiction, be ineffective
only to the extent of such restriction, prohibition or unenforceability, without
invalidating the remaining provisions hereof and without affecting the validity
or enforceability of such provision in any other jurisdiction or its application
to other parties or circumstances. In addition, if any one or more of the
provisions contained in this Agreement shall for any reason in any jurisdiction
be held to be excessively broad as to time, duration, geographical scope,
activity or subject, it shall be construed, by limiting and reduction it, so as
to be enforceable to the extent compatible with the applicable law of such
jurisdiction as it shall then appear.

14. Non-Disclosure/ Non-Circumvention. Neither Consultant nor Company shall
directly or indirectly make known to any person, firm, or corporation the names
or addresses of any of the customers of the other party or any other information
pertaining to them or call on, solicit, take away, or attempt to call on,
solicit, or take away any of the customers of the other party on whom they
became acquainted during the term of this Agreement, either for himself or for
any other person, firm, or corporation. Additionally, both Consultant and
Company agree not to engage or participate in any trade or business competing
with or similar in nature to the business of the other party for a period of
Three (3) years following termination

15. No Brokerage Services. Company acknowledges that Consultant is not a
broker-dealer or underwriter and does not provide services directly or
indirectly related to the offering, issuance or sale of securities by the
Company. Consultant pursuant to this agreement, is engaged in consulting, any of
the compensation rendered to Consultant by virtue of its performance of services
delineated in this Agreement is entirely independent of any securities related
transaction, offering, issuance, broker/dealer or legal related services which
other parties necessary to be involved in the activities contemplated herein
will engage.  The Consultant represents and warrants to the Company that the
Consultant is not required to register as a broker or dealer to provide the
Services

16. Miscellaneous Provisions. The parties agree that the following general
provisions shall apply to this Agreement





--------------------------------------------------------------------------------





17. Miscellaneous Provisions. The parties agree that the following general
provisions shall apply to this Agreement.

> a)      Agreement to Perform Necessary Acts. Each party to this Agreement
> agrees to perform any further acts reasonably required under the terms of this
> Agreement and to execute and deliver any documents that may be reasonably
> necessary to carry out the provisions of this Agreement.
> 
> b)      Effect of Waiver. Failure to insist on strict compliance with any of
> the terms, covenants, or conditions of this Agreement shall not be deemed a
> waiver of that term, covenant, or condition, nor shall any waiver or
> relinquishment of any right or power at any one time or times be deemed a
> waiver or relinquishment of the right or power for all or any other times.
> Except as otherwise provided herein, no claim of waiver, consent or
> acquiescence with respect to any provision of this Agreement shall be made
> against either party except on the basis of a written instrument executed by
> or on behalf of such party. Any party shall have the unilateral right by
> written instrument to waive any condition or extend the time for performance
> of any condition or act to be performed for its benefit or approval, and a
> waiver of any condition, right or remedy shall not be deemed a waiver of any
> other condition, right or remedy. The waiver by any party of the performance
> of any covenant, condition or promise shall not invalidate this Agreement nor
> shall it be considered a waiver by it of any other covenant, condition or
> promise. The exercise of any remedy provided in this Agreement shall not be a
> waiver of any consistent remedy provided by law, and the provision of this
> Agreement for any remedy shall not exclude other consistent remedies unless
> they are expressly excluded. The waiver of any breach of this Agreement by
> either party shall not constitute a continuing waiver or a waiver of any
> subsequent breach either of the same provision or any other provision of this
> Agreement.
> 
> c)      Construction. This Agreement shall be construed as a whole and in
> accordance with its plain meaning. The organization of this Agreement is for
> convenience only and shall not be used in construing the meaning of the
> provisions of this Agreement
> 
> d)      Headings and Titles. The title headings of the respective sections and
> paragraphs of this Agreement are inserted for convenience and ease of
> reference only and shall not be deemed to be part of this Agreement or do not
> define, limit, augment or describe the scope, content or intent of this
> Agreement or any part or parts of this Agreement.
> 
> e)      Gender. When the context in which the words are used in this Agreement
> indicates that such is the intent, the singular and plural number shall be
> deemed to include the other, and, the masculine, feminine and neuter genders
> shall be deemed to include the other.
> 
> f)       Facsimile Transmission. In the event that any person utilizes a
> "facsimile" transmission, including but not limited to signed documents, the
> parties agree to accept the same as if they bore original signatures. The
> parties hereby agree to provide the other parties, within ten (10) business
> days of transmission, such facsimile transmitted documents bearing the
> original signature, if any.
> 
> g)      Time is of Essence. Time is expressly declared to be of the essence of
> this Contract.
> 
> h)      Computation of Time. All periods of time referred to herein shall
> include all Saturdays and Sundays and State or National holidays, unless the
> period of time specifies business days. A business day is any day other than
> Sunday and State or National holidays. Notwithstanding the foregoing, however,
> if the date for the last date to perform any act or giving any notice with
> respect to this Agreement shall fall on a Saturday, Sunday or State or
> National holiday, such act or notice may be timely performed or given on the
> next succeeding day which is not a Saturday, Sunday or State or National
> holiday. The time to perform any act or give any notice shall include
> twenty-four hours within each day unless expressly provided otherwise.





--------------------------------------------------------------------------------





> i)        This Agreement shall be interpreted and construed under the laws of
> the State of California without reference to California choice of law rules.
> Any dispute arising under, or relating to, this Agreement shall be resolved by
> a court located in the County of Los Angeles, State of California, which
> courts shall have exclusive jurisdiction over such disputes











IN WITNESS WHEREOF, this Consulting Agreement has been executed by the Company
and Consultant as of the date first written above.


Consultant


_________________________
Mark Theriot


Company Material Technologies, Inc


___________________________
Robert M. Bernstein ,CEO













--------------------------------------------------------------------------------







